Citation Nr: 1518459	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to a finding of total disability based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to September 1969.  He was additionally a member of the Army National Guard beginning in May 1980, but is not noted to have entered into any period of active duty as a member; the enlistment was scheduled to end in May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran timely appealed decisions denying service connection for hearing loss and a psychiatric disability, as well as the initial grant of a 10 percent rating for tinnitus.  

The Veteran received a statement of the case (SOC) addressing the service connection issues and the evaluation of tinnitus, consistent with the claims addressed in his January 2013 notice of disagreement (NOD).  On the VA Form 9, Appeal to Board of Veterans' Appeals, in August 2013, however, the Veteran's written statements indicate that only the service connection issues were being appealed.  He did, though, check the box indicating that he was appealing all issues addressed in the SOC, which would include tinnitus.

Normally the Board would seek to clarify the ambiguity, consistent with Evans v. Shinseki, 25 Vet. App. 7 (2011), but in this case there is no need.  The Veteran has continued to address the question of tinnitus evaluation following the perfection of the appeal, to include testifying regarding such at the October 2013 hearing held before the undersigned at the RO, a transcript of which is associated with the claims file.  His actions signal a clear intent to pursue the appeal, and in accepting such evidence VA has effectively waived any objection to the failure to formally perfect the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In contrast, the Veteran did not appeal the denial of entitlement to TDIU at that time, and did not attempt to do so until the filing of his VA Form 9 in August 2013.  As this was more than one year from issuance of the adverse decision, it was not timely.  38 C.F.R. § 20.302(a).  However, in connection with the appeal regarding tinnitus, the Veteran has argued that he is rendered unemployable, raising an inferred TDIU claim as part and parcel of the appeal for increased rating for tinnitus.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is therefore part of the perfected appeal.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for vertigo was raised by the record at the October 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a psychiatric disability, an increased rating for tinnitus, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right ear hearing loss existed prior to entry onto active duty, as noted on examination.

2.  The Veteran was exposed to excessive noise in service from small arms and artillery fire.

3.  Pre-existing right ear hearing loss was aggravated beyond the natural progression by military service.

4.  Left ear hearing loss is shown to be related to noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The Veteran alleges that his pre-existing right ear hearing loss was aggravated, and his current left ear hearing loss was caused, by in-service noise exposure to small arms in basic training, and to artillery in the performance of his duties as an officer.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the case of pre-existing disability, where worsening of the condition is shown during service, such aggravation is presumed to be due to service unless clear and unmistakable evidence shows that it is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

During service, the Veteran was exposed to excessive noise from rifle fire during basic training.  He was then exposed to the noise of repeated artillery fire as an officer and crewman in a field artillery unit.  His training for such and his regular duties would have required his presence at the frequent firing of howitzers.  Noise exposure is established.

It is undisputed that the Veteran had a right ear hearing loss disability at entry onto active duty; left ear hearing was normal.  For VA purposes, a hearing loss disability is shown when the puretone threshold at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The condition of the Veteran's hearing is amply demonstrated at the September 1966 pre-induction examination, which showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
45
45
45
45
LEFT
0
0
0
0
0

A December 1966 examination for Officer Candidate School (OCS) showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
65
45
50
---
45
LEFT
10
5
10
---
10

The Veteran was evaluated at that time, and doctors noted the right ear hearing loss.  He was given an H2 profile, and told to wear hearing protection around loud noises.  When he was evaluated at separation in August 1969, testing showed:



HERTZ

500
1000
2000
3000
4000
RIGHT
50
45
50
50
50
LEFT
10
0
0
0
0

When the Veteran enlisted in the Army National Guard, a May 1980 audiology test showed:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
15
5
5
10
5

Following service, the Veteran reports that he experienced progressive loss of his hearing acuity since service.  He stresses that the right ear loss is worse, but he has also lost hearing on the left.  In consideration of his reports, to include an accurate history of noise exposure and the fact of service connection for tinnitus, the Veteran's treating doctor opined that the current disability is at least as likely as not caused by military service.  Dr. AB's reasoning was that there is a "well known connection between noise exposure and hearing loss...."

A VA examination was conducted in June 2011.  The examining audiologist reviewed the claims file, obtained a history from the Veteran, and conducted a thorough examination, to include performance of audiological testing.  The results were:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
95
80
75
80
95
32
LEFT
20
15
15
35
40
98

Hearing loss disabilities were established for both ears under 38 C.F.R. § 3.385.  Loss was severe to profound on the right, and sloping mild to severe on the left.  The examiner opined that the left ear hearing loss was not related to military service.  Hearing in that ear was normal at entry and separation, and there was no significant threshold shift on duty.  With regard to the right ear, the examiner stated that he could not offer any nexus opinion without resorting to mere speculation.  It was not clear from the record whether masking had been used in testing the Veteran prior to June 2011; this means that the test results were not fully reliable, as they may reflect some degree of crossover.  In other words, the Veteran reported hearing sounds in the right which were actually "leaking" into his left ear.  As the examiner could not be sure of what the degree of hearing loss was at entry, he found himself unable to render an opinion. 

The Board finds that service connection for right ear hearing loss is warranted, based on the presumption of aggravation.  A disability pre-existed service, and the Veteran was exposed to excessive noise in service.  Although the June 2011 VA examiner has stated that there was no significant threshold shift in service, he also stated that the testing results are not entirely reliable as reflections of the Veteran's actual hearing acuity at the time.  The results do indicate some variance at various puretone thresholds, with more increasing over service than decreasing.  Further, the Veteran has competently reported that during service he experienced a decrease in his hearing acuity.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  The Board must find a worsening of right ear hearing disability in service.

Therefore, aggravation by service above the level established at entry is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption is not rebutted; clear and unmistakable evidence that the worsening is due to natural progression is required, and the record reflects at least one reasoned medical opinion indicating that is not the case.  The government cannot meet the burden to rebut, and the benefit sought must be granted.

With regard to the left ear, the June 2011 VA examiner has proffered a negative nexus opinion, stressing the normal testing over service and the lack of significant threshold shift on active duty.  The Veteran's treating doctor has opined favorably, based on the Veteran's competent reports of progressive hearing problems and a known association between hearing loss and noise exposure.  While the negative opinion of the audiologist is generally entitled to greater weight than that of the non-specialist primary care practitioner, the Board also notes that service connection has been granted for tinnitus, which the audiologist states is related to the hearing loss.  In light of the upward shift, however minor, in left ear hearing acuity during service, as well as the favorable findings associated with closely aligned right ear and tinnitus disabilities, the Board finds the evidence to be at least in equipoise, and service connection for left ear hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Remand is required with regard to the remaining claims, to assist the Veteran in substantiating his claims, or to respect due process requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.321.

Tinnitus

The Veteran is currently rated 10 percent disabled for tinnitus under Diagnostic Code 6260; this is the maximum schedular evaluation available.  38 C.F.R. § 4.87.  However, the Veteran has continued to argue that a yet higher evaluation is warranted, based on the extent to which the disability interferes with his ability to work.  He has raised a claim for extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).
First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The Veteran describes not only the buzzing and ringing of tinnitus, but also the impact of such on his concentration and sleep.  Such are not considered in the rating criteria.  He has also argued that such symptoms markedly interfere with his employment, by affecting his focus.  The RO has not taken steps to consider the applicability of 38 C.F.R. § 3.321 with regard to tinnitus, and remand is required for such.

Psychiatric Disability

The Veteran has argued that a psychiatric condition, claimed as PTSD, existed prior to his entry onto active duty, and it was then aggravated by military service.  However, no psychiatric complaints, history, or diagnosis of any psychiatric disorder were noted at the September 1966 examination for entry onto active duty.  Therefore, the Veteran is presumed sound, and lacking any psychiatric defect, at the time of his enlistment.  This is a rebuttable presumption, but only if clear and unmistakable evidence shows both that the condition existed prior to service and that it was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, numerous doctors have opined that the current psychiatric disorder was aggravated by service; this means that the presumption cannot be rebutted.  The Board would note as well that while the evidence establishes without contradiction that the Veteran was verbally and physically abused as a child by his father, there is no discussion of pre-service symptomatology or criteria to justify a diagnosis of an actual disorder.  At best, an injury or stressor is currently established.

In any case, because as a matter of law the Board must find that no psychiatric disability existed prior to service, the claim must be considered as one for direct service connection.  In other words, is any currently diagnosed psychiatric condition due all or in part to the events the Veteran has recounted from his period of service?

The Veteran has alleged that he was yelled at severely by instructors and superiors during his initial training and OCS.  He also reports being anxious while posted in Germany and being unsure of his duties and in light of the political tensions at the time.  

On remand, a VA examination is required to determine if any currently diagnosed acquired psychiatric condition is related to service, on a basis other than aggravation.

TDIU

Entitlement to TDIU requires consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As there remains open a claim for service connection, as well as questions of proper evaluations for already-service connected disabilities, it would be premature to adjudicate the TDIU claim at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Philadelphia, Pennsylvania, to include all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2011 to the present.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must be informed that as a matter of law, no psychiatric disability is shown to exist prior to service, though the fact of physical and mental abuse as a child may be considered insofar as it may have impacted the Veteran's state of mind during service.

The examiner must identify all currently diagnosed acquired psychiatric disorders.  The examiner must then opine as to whether it is at least as likely as not that any such is related all or in part to military service.  The allegations of being yelled at by instructors must be discussed. Note that this is not a question of aggravation of a preexisting disability, but rather whether the events in service have caused his current psychiatric disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  Adjudicate the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for tinnitus, to include determining whether referral to the Director, Compensation and Pension Service is required, and accomplishing such if necessary.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


